Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 24, 2014

                                           No. 04-14-00507-CR

                                           IN RE Susan REED

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On July 22, 2014, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than August 7, 2014. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on July 24th, 2014.                                    PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause Nos. 413040; 413041 and 413042, styled The State of Texas v. Ricardo Garza,
pending in the County Court at Law No. 15, Bexar County, Texas, the The Honorable Michael La Hood presiding.